    Case 1:20-cv-01269-PGG             Document 2-3      Filed 02/12/20     Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


EPIC SPORTS & ENTERTAINMENT, INC.,

                               Plaintiff,
                                                                  CASE NO. 20-cv-1269
                       - against   -
GREG COHEN PROMOTIONS LIMITED                                     {:   el B] ORDER
LIABILITY COMPANY                                                 FOR ADMISSION
                                                                  PRO HAC VICE
                               Defendant.


       The motion of John S. Wirt for admission to practice Pro Hat Vice in the above

captioned action is granted.

       Applicant has declared that he is member in good standing of the bars of the states

of lllinois and Florida and that his contact information is as follows:

                                John S. Wirt, Esq.
                                WlRT & WIRT, P.A.
                                5 Calhoun Ave. #306
                                Destin, Florida 32541
                                Tel: (847) 323-4082
                                Fax: (314) 431-6920
                                mail@wirtlaw firm.con

Applicant having requested admission Pro Hat Vice to appear for all purposes as counsel

for Epic Sports & Entertainment, Inc. in the above entitled action;

        IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hae Vice in

the above captioned case in the United States District Court for the Southern District of New

York. All attorneys appearing before this Court arc subject to the Local Rules of this Court.

including the Rules governing discipline of attorneys.




oaca    [el 9,cc,                                  fl:Mt.•
                                                 nitec    tates    istrict Magistrate 'ulge
